        Case 8:19-cv-00878-JLS-DFM Document 41 Filed 08/23/19 Page 1 of 3 Page ID #:649


                   1 LATHAM & WATKINS LLP
                      Roger J. Chin (Bar No. 184662)
                   2  roger.chin@lw.com
                   3  Brian Lewis (Bar No. 290727)
                      brian.w.lewis@lw.com
                   4  Gaurav Asthana (Bar No. 315866)
                      gaurav.asthana@lw.com
                   5 505 Montgomery Street, Suite 2000
                     San Francisco, California 94111-6538
                   6 Telephone: +1.415.391.0600
                   7 Facsimile: +1.415.395.8095
                   8    Jennifer L. Barry (Bar No. 228066)
                        jennifer.barry@lw.com
                   9    Jennifer Koh (Bar No. 238653)
              10        jennifer.koh@lw.com
                        David F. Kowalski (Bar No. 265527)
              11        david.kowalski@lw.com
                       12670 High Bluff Drive
              12       San Diego, California 92130
                       Telephone: +1.858.523.5400
              13       Facsimile: +1.858.523.5450
              14 Attorneys for Defendant TruAbutment Inc.
              15
              16                     UNITED STATES DISTRICT COURT

              17                         CENTRAL DISTRICT OF CALIFORNIA

              18
              19       STRAUMANN USA, LLC,                     Case No. 8:19-cv-00878-JLS-DFM
                       a Delaware limited liability company,
              20
                                          Plaintiff,           DEFENDANT’S UNOPPOSED
              21
                                                               APPLICATION FOR LEAVE TO
              22             v.                                FILE UNDER SEAL PORTIONS
                                                               OF DEFENDANT’S OPPOSITION
              23       TRUABUTMENT INC.,
                                                               TO MOTION FOR PRELIMINARY
                       a California corporation,
              24                                               INJUNCTION AND CERTAIN
                                         Defendant.            DECLARATIONS IN SUPPORT
              25
                                                               THEREOF
              26
              27
              28
                                                                      UNOPPOSED APPLICATION TO FILE UNDER SEAL
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                               CASE NO. 8:19-cv-00878-JLS-DFM
        Case 8:19-cv-00878-JLS-DFM Document 41 Filed 08/23/19 Page 2 of 3 Page ID #:650


                   1         Pursuant to Local Rule 79-5.2.2(a), Defendant TruAbutment Inc. hereby
                   2 applies for an Order permitting the following portions of documents to be filed
                   3 under seal with this Court:
                   4
                                                   Document                          Portion Sealed
                   5          Declaration of Byoungeom Jung (“Jung                  ¶¶ 3-6
                   6          Declaration”)
                              Declaration of John B. Brunski, Ph.D. in Support      ¶¶ 30, 52-55, 59-
                   7          of Defendant’s Opposition to Plaintiff’s Motion       60, 62, 69-70,
                   8          for Preliminary Injunction (“Brunski                  72, 75-76, 79-80,
                              Declaration”)                                         83-84, 86, 95-97,
                   9                                                                113
              10              Defendant’s Opposition to Plaintiff’s Motion for      Passages on
                              Preliminary Injunction (“Opposition Brief”)           pages 10-12
              11
              12
                       TruAbutment requests that these documents be filed under seal because they
              13
                       contain confidential technical information relating to its products.
              14
                             The redacted portions of the Jung Declaration contain confidential trade
              15
                       secret information regarding the design and manufacture of TruAbutment’s
              16
                       products. Specifically, they includes excerpts from engineering drawings, product
              17
                       design specifications, and a description of manufacturing processes. See Jung
              18
                       Decl. ¶¶ 3-6. This information constitutes TruAbutment’s confidential and
              19
                       proprietary business information to which the public would not be privy and, if
              20
                       disclosed, could compromise TruAbutment’s competitive advantage in the market.
              21
                       Asthana Decl. ¶ 2.
              22
                             TruAbutment seeks to seal the Brunski Declaration and Opposition Brief
              23
                       only to the extent that they discuss or incorporate confidential technical
              24
                       information from the Jung Declaration. Asthana Decl. ¶¶ 3-4.
              25
                             The presumption of public access in civil proceedings is overcome by
              26
                       showing the information sought to be withheld creates a risk of significant
              27
                       competitive injury and particularized harm. Finisar Corp. v. Nistica, Inc., No. 13-
              28
                                                                            UNOPPOSED APPLICATION TO FILE UNDER SEAL
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    1                  CASE NO. 8:19-cv-00878-JLS-DFM
        Case 8:19-cv-00878-JLS-DFM Document 41 Filed 08/23/19 Page 3 of 3 Page ID #:651


                   1 CV-03345-BLF(JSC), 2015 WL 3988132, at *5 (N.D. Cal. June 30, 2015). Here,
                   2 the public disclosure of TruAbutment’s confidential engineering and
                   3 manufacturing specifications could result in severe harm and provide competitors
                   4 with an unfair advantage. It is well-established that the confidentiality of technical
                   5 documents provide a compelling reason to file under seal. See Biovail Labs., Inc.
                   6 v. Anchen Pharm., Inc., 463 F. Supp. 2d 1073, 1083 (C.D. Cal. 2006) (finding
                   7 compelling reasons to seal records containing “manufacturing information”);
                   8 Finjan, Inc. v. Proofpoint, Inc., No. 13-cv-05808-HSG, 2016 U.S. Dist. LEXIS
                   9 46726, at *7 (N.D. Cal. Apr. 6, 2016) (finding compelling reason to seal
              10 “diagrams, technical information, and internal engineering documents related to
              11 Defendants’ products”); Brocade Commc’ns Sys., Inc. v. A10 Networks, Inc., No. C
              12 10- 3428 PSG, 2013 WL 211115, at *1 (N.D. Cal. Jan. 17, 2013) (granting request
              13 to seal “discovery responses disclosing proprietary source code”). “Courts dress
              14 technical information with a heavy cloak of judicial protection because of the
              15 threat of serious economic injury to the discloser of scientific information.” Safe
              16 Flight Instrument Corp. v. Sundstrand Data Control, Inc., 682 F. Supp. 20, 22
              17 (D. Del. 1988).
              18             Plaintiff does not oppose the filing of these materials under seal. Asthana
              19 Decl. ¶ 6.
              20             This Application is based upon this Application, the Declaration of Gaurav
              21 Asthana, any pleadings, files and records in this action, and any further evidence or
              22 argument this Court may consider.
              23 Dated: August 23, 2019                              Respectfully submitted,
              24                                                     LATHAM & WATKINS LLP
              25
              26                                                     By /s/ Roger J. Chin
                                                                            Roger J. Chin
              27
                                                                     Attorneys for Defendant
              28                                                     TruAbutment Inc.
                                                                           UNOPPOSED APPLICATION TO FILE UNDER SEAL
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   2                  CASE NO. 8:19-cv-00878-JLS-DFM
